Case 18-71778-wlh   Doc 104   Filed 11/20/19 Entered 11/20/19 12:11:29   Desc Main
                              Document     Page 1 of 7
Case 18-71778-wlh   Doc 104   Filed 11/20/19 Entered 11/20/19 12:11:29   Desc Main
                              Document     Page 2 of 7
Case 18-71778-wlh   Doc 104   Filed 11/20/19 Entered 11/20/19 12:11:29   Desc Main
                              Document     Page 3 of 7
Case 18-71778-wlh   Doc 104   Filed 11/20/19 Entered 11/20/19 12:11:29   Desc Main
                              Document     Page 4 of 7
Case 18-71778-wlh   Doc 104   Filed 11/20/19 Entered 11/20/19 12:11:29   Desc Main
                              Document     Page 5 of 7
Case 18-71778-wlh   Doc 104   Filed 11/20/19 Entered 11/20/19 12:11:29   Desc Main
                              Document     Page 6 of 7
Case 18-71778-wlh   Doc 104   Filed 11/20/19 Entered 11/20/19 12:11:29   Desc Main
                              Document     Page 7 of 7
